United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3521
                        ___________________________

                                  Cedrick Simpson

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

 City of Little Rock, a municipality; Greg Siegler, individually and in his official
         capacity; Does, unidentified employees of the City of Little Rock

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: August 3, 2017
                               Filed: August 9, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
       In this 42 U.S.C. § 1983 action, Cedrick Simpson appeals the district court’s1
grant of summary judgment to defendants Greg Siegler and the City of Little Rock.
His claims arose from his arrest, prosecution, and acquittal in state court.

       After carefully reviewing the record, and the parties’ arguments on appeal, we
find no basis to reverse. See Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir.
2012) (grant of summary judgment is reviewed de novo, viewing record in light most
favorable to nonmovant). Specifically, we conclude that Simpson’s claim under
Brady v. Maryland, 373 U.S. 83 (1963), failed because he was acquitted at trial, see
Livers v. Schenck, 700 F.3d 340, 359 (8th Cir. 2012) (no Brady violation where
plaintiffs were not convicted); that Simpson’s due process claim failed because there
was no evidence in the record that these defendants destroyed potentially exculpatory
evidence in bad faith, see Briscoe v. Cty. of St. Louis, 690 F.3d 1004, 1011, 1013 (8th
Cir. 2012) (investigating officer violates defendant’s due process rights if officer fails
to disclose or preserve potentially exculpatory evidence in bad faith); that any Fourth
Amendment claim based on Simpson’s arrest was barred by the applicable statute of
limitations, see Wallace v. Kato, 549 U.S. 384, 387-91 (2007) (for claimant asserting
cause of action for allegedly wrongful arrest, statute of limitations begins to run at
time claimant becomes detained pursuant to legal process); Jones v. Frost, 770 F.3d
1183, 1185 (8th Cir. 2014) (statute of limitations for § 1983 actions in Arkansas is 3
years); Spirtas Co. v. Nautilus Ins. Co., 715 F.3d 667, 670-71 (8th Cir. 2013) (this
court can affirm on any basis supported by record); and that Simpson failed to create
a genuine issue of material fact as to municipal liability, see Keefe v. City of
Minneapolis, 785 F.3d 1216, 1227 (8th Cir. 2015) (city liability requires policy or
custom); cf. Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir. 2013) (failure-to-train
pleading standard). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________


      1
        The Honorable D.P. Marshall Jr., United States District Judge for the Eastern
District of Arkansas.

                                           -2-